Citation Nr: 0113520	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  97-15 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	R. Michael Kelly, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
November 1960.  He died in December 1996.  The appellant is 
the veteran's widow.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a January 1997 rating decision 
of the Department of Veteran Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which denied service connection 
for the cause of the veteran's death and denied entitlement 
to DEA benefits.

This matter previously was before the Board.  In a November 
1998 decision the Board denied appellant's claims for service 
connection for the cause of the veteran's death and for DEA 
benefits.  The appellant appealed that decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court).  In a July 1999 Order, the Court vacated the 
Board's November 1998 decision, and remanded the matter back 
to the Board for development consistent with Appellee's 
Motion For Remand And To Stay Further Proceedings (Motion).

In August 2000 and February 2001, the Board requested expert 
medical opinions from the Veteran's Health Administration 
(VHA).  A VHA expert provided responses in September 2000 and 
March 2001, respectively, copies of which were provided to 
the appellant and her representative in October 2000 and 
April 2001, respectively.  In July 2000, the appellant's 
attorney responded to the first medical opinion by providing 
the Board with a package of written material including 
medical records, physician statements and copies of portions 
of a medical textbook.  In April 2001, the appellant's 
attorney responded to the second medical opinion by providing 
the Board with a copy of the curriculum vitae of an 
oncologist who had treated the veteran before his death and 
who had expressed opinions on the cause of the veteran's 
death.


FINDINGS OF FACT

1.  The veteran's death certificate lists lung cancer as the 
immediate cause of his death in December 1996, and identifies 
contributing disabilities not resulting in the underlying 
cause of death as Crohn's disease with history of bowel 
resection, chronic obstructive pulmonary disease and 
tuberculosis.

2.  Prior to his death, the veteran was service-connected for 
resection of the large and small intestines, rated as 40 
percent disabling.

3.  It is less likely than not that the veteran's service-
connected resection of the large and small intestines 
materially contributed to his death.

4.  The veteran neither had a permanent and total service-
connected disability rating at the time of his death nor did 
he die from a service-connected disability.


CONCLUSIONS OF LAW

1.  The veteran's service-connected resection of the large 
and small intestines did not cause or contribute 
substantially or materially to death.  38 U.S.C.A. §§ 1310, 
5107 (West 1991); 38 C.F.R. § 3.312 (2000).

2.  The claim for entitlement to Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35 lacks legal merit.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims entitlement to benefits arising from the 
death of her veteran spouse.  She asserts that her husband's 
service-connected resection of the large and small intestines 
was an indirect but substantial cause of his death because it 
contributed materially to the debilitating effects of lung 
cancer listed as the immediate cause of his death.  The 
appellant's argument is essentially as follows:  (1) her 
husband's lung cancer had been diagnosed early enough to have 
permitted complete recovery provided he had been capable of 
withstanding postoperative treatment; (2) he was unable to 
withstand postoperative treatment because of his inability to 
maintain his weight due to his service-connected disorder, 
therefore; (3) the service-connected disorder necessarily 
constituted an indirect but substantial cause of his death.

The Motion states that Court remand of this case was required 
because the Board's November 1998 decision failed to provide 
an adequate statement of reasons and bases for denying the 
benefits which appellant seeks.  That decision acknowledged 
two apparently irreconcilably inconsistent medical opinions 
on the causes of the veteran's death but determined that the 
opinion unfavorable to the appellant should prevail because 
of its greater inherent credibility.  But the Motion asserts 
that the Board's decision failed to establish the greater 
inherent credibility of the medical opinion unfavorable to 
the appellant.  Upon review of the Motion, the Board 
concluded that an adequate statement of reasons and bases 
would require that the case undergo additional factual 
development.  The instant decision reflects substantial 
additional factual development since the Board's November 
1998 decision.  (Because the identity of the evidence then 
before the Board is not at issue here, the Board incorporates 
by this reference its November 1998 description of the 
earlier evidence and declines further discussion of that 
evidence except in so far as it relates to evidence 
associated with the claims file since November 1998.)

Procedurally, this appeal is developed fully and ready for 
Board adjudication.  The RO has verified the veteran's period 
of service; there is no issue as to the substantial 
completeness of the appellant's application for VA benefits; 
the RO has requested and associated with the claims file all 
available service and postservice medical records pertinent 
to this appeal; VA has provided the appellant with repeated 
opportunities to provide additional evidence and argument, 
and is unaware of other unrequested records pertinent to this 
appeal, and; the evidence is sufficient to permit the Board 
to proceed with appellate review.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
(2000) (VCAA).

A surviving spouse of a qualifying veteran who died of a 
service-connected disability is entitled to receive DIC 
benefits.  38 U.S.C.A. §§ 1310-18 (West 1991); 38 C.F.R. 
§ 3.312 (2000).  The cause of a veteran's death may be 
service connected when evidence shows that a disorder 
incurred or aggravated in service caused or substantially or 
materially contributed to cause death.  Id.  A service-
connected disability is the principal or primary cause of 
death when it singly or jointly with another disorder, caused 
death or was etiologically related to the immediate or 
underlying cause of death.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently unrelated to the 
principal cause.  38 C.F.R. § 3.312(c).  A service-connected 
disability contributed to death when evidence shows that it 
contributed substantially or materially to death, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c)(2).  
Service connection for the cause of death is not warranted 
when evidence shows only that a service-connected disorder 
causally shared in producing death.  Id.  Service connection 
also is appropriate for disability caused by a service-
connected disorder, or for the degree to which a service-
connected disorder aggravated a nonservice-connected 
disorder.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

The claims file includes the veteran's certificate of death 
and records pertaining to his service-connected disorder.  He 
died in December 1996 from lung cancer.  The death 
certificate also identifies contributing disabilities not 
resulting in the underlying cause of death as Crohn's disease 
with history of bowel resection, chronic obstructive 
pulmonary disease and tuberculosis.  In March 1961 the RO 
granted service connection for the veteran's resection of the 
large and small intestines and assigned a 40 percent 
disability rating.

The Motion and the complexity of the issues presented 
prompted the Board twice to request expert medical guidance 
to assist in its adjudication of this matter.  A request for 
an expert medical opinion from the VHA is permitted when the 
medical complexity or controversy in a particular case so 
warrants.  38 U.S.C.A. §§ 5107(a), 7109; 38 C.F.R. 
§ 20.901(a), (d); Perry v. Brown, 9 Vet. App. 2, 6 (1996).  
The expert who reviewed the claims file and provided a report 
to the Board was Denis McCarthy, M.D., Chief of 
Gastroenterology at the VA Medical Center (VAMC) in 
Albuquerque.

Dr. McCarthy's March 2001 memorandum confirms that he 
reviewed the entire record as of that date prior to reaching 
his opinions on the substantive issues raised by this case.  
The record included evidence associated with the claims file 
before and after the Motion, including the veteran's medical 
records and notes and statements from Kristie Paris, M.D., an 
oncologist who had treated the veteran.  Evidence from Dr. 
Paris includes detailed statements and opinions explaining 
why Dr. Paris believed the veteran's death to have been 
causally linked to his service-connected bowel disorder.  The 
only evidence which Dr. McCarthy did not review was Dr. 
Paris' curriculum vitae which was associated with the claims 
file after Dr. McCarthy's memorandum.

Dr. McCarthy provided the Board with a seven page memorandum, 
with supporting appendices, including authoritative, 
detailed, well reasoned and well articulated responses to the 
Board's inquiries.  Noting without summarizing the 
substantial empirical medical evidence, principles and 
research which Dr. McCarthy cited to support his opinions, 
the Board finds his clear, unequivocal conclusions to be 
easily encapsulated as follows:  (1) from the time the 
veteran first was diagnosed with lung cancer his prognosis 
was very poor and his likelihood of recovery was slight, with 
or without a service-connected intestinal disorder; (2) at no 
time pertinent to this case did the veteran demonstrate 
malnutrition or other symptoms attributable to a service-
connected intestinal disorder; (3) the veteran took no 
medication for a service-connected intestinal disorder within 
the year before his death; (4) whatever digestive 
deterioration the veteran may have experienced at the time of 
his cancer diagnosis was "principally attributable to the 
side effects of drugs" given to alleviate cancer pain and 
"[t]he contribution of Crohn's disease per se or its 
residuals to his ultimate demise can be disregarded," and; 
(5) the medical records disclose little evidence of "even 
the slightest connection" between a service-connected 
intestinal disorder and the veteran's death from lung cancer.  
Dr. McCarthy's memorandum also directly rebuts, seriatim, 
each of Dr. Paris' assertions and opinions pertaining to a 
possible causal link between the veteran's service-connected 
intestinal disorder and his death.  The appellant and her 
representative declined VA's invitation to respond 
substantively to Dr. McCarthy's memorandum, thereby 
foreclosing Board application of the principle of relative 
equipoise of the medical evidence.  Accordingly, in 
consideration of the foregoing and the entire record, the 
Board finds the credibility and probative value of Dr. 
McCarthy's conclusions to exceed those supporting the 
appellant's claims.  Moreover, because the Board finds Dr. 
McCarthy's memorandum sufficient to satisfy the statutory 
requirement for an adequate statement of reasons and bases, 
including fair consideration of material evidence supporting 
the appellant's position, the Board hereby adopts the VHA 
medical expert's opinion.  See Wray v. Brown, 7 Vet. App. 
488, 492-93 (1995).

The appellant also seeks entitlement to DEA benefits.  See 38 
U.S.C.A. Chapter 35 (2000).  A requirement for eligibility 
for these benefits, however, where the veteran is not missing 
in action, captured in the line of duty or forcibly detained 
or interned by a foreign power, is that the veteran's death 
resulted from a service-connected disability or during a time 
in which the veteran was permanently and totally disabled 
because of a service-connected disability.  38 U.S.C.A. 
§§ 3500, 3501 (West 1991); 38 C.F.R. §§ 3.307, 21.3020(a), 
21.3021(a) (2000).  The record shows that at the time of his 
death the veteran did not have a permanent and total 
disability linked to a service-connected disorder and that he 
did not die as a result of a service-connected disorder.  
Therefore, the appellant's claim fails because of absence of 
legal merit or lack of legal entitlement.  Sabonis v. Brown, 
6 Vet. App. 426, 429-30 (1994).

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the appellant's 
claims of entitlement to service connection for the cause of 
the veteran's death and for DEA benefits and that the benefit 
of the doubt rule is 

inapplicable.  See 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
1998); VCAA (to be codified as amended at 38 U.S.C. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Eligibility to Dependents' Educational Assistance under 38 
U.S.C. Chapter 35 is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

